Exhibit 10.3

 

 

 

GUARANTY AGREEMENT

Dated as of April 21, 2014

by

CHP WATERCREST AT BRYAN TX OWNER, LLC,

and

CHP ISLE AT WATERCREST-BRYAN TX OWNER, LLC

as Guarantors

in favor of

THE LENDERS REFERRED TO IN

THE CREDIT AGREEMENT REFERRED TO HEREIN

 

 

 



--------------------------------------------------------------------------------

GUARANTY AGREEMENT

GUARANTY AGREEMENT dated as of April 21, 2014 (the “Guaranty”) made by CHP
WATERCREST AT BRYAN TX OWNER, LLC, a Delaware limited liability company, and CHP
ISLE AT WATERCREST-BRYAN OWNER, LLC, a Delaware limited liability (collectively,
the “Guarantors”) in favor of the Lenders (defined below).

RECITALS

WHEREAS, CHP PARTNERS, LP, a Delaware limited partnership (“CHP”), CNL
HEALTHCARE PROPERTIES, INC., a Maryland corporation (“CNL”) (CHP and CNL are
collectively referred to herein as “Borrowers”), the lenders who are or may
become party thereto, as Lenders (the “Lenders”), and KEYBANK NATIONAL
ASSOCIATION, as administrative agent on behalf of itself and the other Lenders
(the “Administrative Agent”) have entered into that certain Credit Agreement
dated as of August 19, 2013 (as amended, restated, supplemented or otherwise
modified, the “Credit Agreement”);

WHEREAS, Guarantors may receive, directly or indirectly, a portion of the
proceeds of the Credit Facility under the Credit Agreement and will derive
substantial direct and indirect benefits from the transactions contemplated by
the Credit Agreement; and

WHEREAS, it is a condition precedent to the making of Loans under the Credit
Agreement that Guarantors shall have executed and delivered this Guaranty.

NOW, THEREFORE, in consideration of the premises and in order to induce the
Lenders to make Loans under the Credit Facility from time to time and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Guarantors hereby agree as follows:

Section 1. Defined Terms. (a) Unless otherwise defined herein, terms defined in
the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement.

(b) As used herein, “Obligations” shall have meaning given such term in the
Credit Agreement.

(c) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Guaranty shall refer to this Guaranty as a whole and not to
any particular provision of this Guaranty, and section and paragraph references
are to this Guaranty unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

Section 2. Guaranty. (a) Guarantors hereby absolutely, unconditionally and
irrevocably guarantee to the Administrative Agent and the other Lenders and
their respective successors, indorsees, transferees and assigns, the prompt and
complete payment and performance when due



--------------------------------------------------------------------------------

(whether at scheduled maturity, by required prepayment, declaration,
acceleration, demand or otherwise) of all of the Obligations, and agree to pay
any and all expenses (including, without limitation, reasonable fees and
expenses of counsel) incurred by the Administrative Agent or any other Lender in
enforcing any rights under this Guaranty or any other Loan Document. Without
limiting the generality of the foregoing, the liability of Guarantors shall
extend to all amounts that constitute part of the Obligations and would be owed
by any Borrower to any Lender but for the fact that they are unenforceable or
not allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving such Borrower. Each Guarantor is and shall be liable for
the Obligations as a primary obligor.

(b) Each Guarantor, and by its acceptance of this Guaranty, the Administrative
Agent and each other Lender, hereby confirms that it is the intention of all
such Persons that this Guaranty and the obligations of such Guarantor hereunder
not constitute a fraudulent transfer or conveyance for purposes of Debtor Relief
Law, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act
or any similar foreign, federal or state law to the extent applicable to this
Guaranty and the obligations of such Guarantor hereunder. To effectuate the
foregoing intention, the Administrative Agent, the other Lenders and the
Guarantors hereby irrevocably agree that, notwithstanding any term or provision
herein or in any other Loan Document, the maximum liability of each Guarantor
under this Guaranty at any time shall be limited to the maximum amount as will
result in the obligations of such Guarantor under this Guaranty not constituting
a fraudulent transfer or conveyance.

(c) Each Guarantor agrees that the Obligations may at any time and from time to
time exceed the maximum amount of liability of such Guarantor hereunder without
impairing this Guaranty or affecting the obligations of such Guarantor or the
rights and remedies of any Lender hereunder.

(d) No payment made by any Borrower, the Guarantors, any other guarantor or any
other Person or received or collected by any Lender from any Borrower, the
Guarantors, any other guarantor or surety or any other Person by virtue of any
action or proceeding or any set-off or appropriation or application at any time
or from time to time in reduction of or in payment or performance of the
Obligations shall be deemed to modify, reduce, release or otherwise affect the
liability of Guarantors hereunder which shall, notwithstanding any such payment
(other than any payment made by any Guarantor in respect of the Obligations or
any payment received or collected from any Guarantor in respect of the
Obligations), remain liable for the Obligations up to the maximum liability of
Guarantors hereunder until the Obligations are indefeasibly paid in full in cash
and the Commitments are terminated or expired.

Section 3. Guaranty Absolute. Each Guarantor guarantees that the Obligations
will be paid and performed strictly in accordance with their respective terms,
regardless of any Law now or hereafter in effect in any jurisdiction affecting
any of such terms or the rights of any Lender with respect thereto. Each
Guarantor agrees that its guaranty hereunder constitutes a guaranty of payment
and performance when due and not of collection, and waives any right to require
that any resort be made by the Administrative Agent or any of the other Lenders
to any of the Collateral, any other Person or any other security. The
obligations of each Guarantor under or in respect of this Guaranty are
independent of the Obligations or any other obligations of any Borrower under or
in respect of the Loan Documents and any other obligations of any other

 

2



--------------------------------------------------------------------------------

guarantor or surety, and a separate action or actions may be brought and
prosecuted against such Guarantor to enforce this Guaranty, irrespective of
whether any action is brought against any Borrower or any other guarantor or
surety or whether any Borrower or any other guarantor or surety is joined in any
such action or actions. The obligations and liabilities of each Guarantor under
this Guaranty shall be valid, enforceable, irrevocable, absolute, independent
and unconditional irrespective of, and such Guarantor hereby unconditionally and
irrevocably waives any defenses and counterclaims it may now have or hereafter
acquire in any way relating to, any or all of the following:

(a) any lack of validity or enforceability of any of the Obligations, any Loan
Document or any agreement, document or instrument relating thereto;

(b) any extension or change in the time, manner or place of payment of, or in
any other term or provision of, all or any of the Obligations, or any other
amendment, modification or waiver of or any consent to departure from any Loan
Document or any other agreement, document or instrument evidencing, securing or
otherwise relating to any of the Obligations, including, without limitation, any
increase in the Obligations resulting from the extension of additional credit to
any Borrower or otherwise;

(c) any taking, exchange, compromise, subordination, release or non-perfection
of any Collateral or any other collateral, or any taking, release or amendment
or waiver of, or consent to departure from, any other guaranty, for all or any
of the Obligations;

(d) the existence of any claim, set-off, recoupment, defense or other right that
any Borrower or any other Person may have against any Person, including, without
limitation, any Lender;

(e) any order or manner of enforcement or application of any Collateral or any
other collateral, or proceeds thereof, at any time to all or any of the
Obligations, or any order or manner of sale or other disposition of any
Collateral or any other collateral for all or any of the Obligations or any
other assets of any Borrower, or any exercise of any other right or remedy
available to any Lender under the Loan Documents against any Collateral or other
guarantor, surety or other collateral;

(f) any change, restructuring or termination of the corporate or other
organizational structure, ownership or existence of any Borrower;

(g) any insolvency, bankruptcy, reorganization or other similar proceeding
affecting any Borrower, or any other guarantor of or other Person liable for any
of the Obligations, or their assets or any resulting release or discharge of any
obligation of any Borrower, or any other guarantor of or other Person liable for
any of the Obligations;

(h) any failure of any Lender to disclose to any Guarantor any information
relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any Borrower now or hereafter known to
such Lender (such Guarantor waiving any duty on the part of the Lenders to
disclose such information);

 

3



--------------------------------------------------------------------------------

(i) the failure of any other Person to execute or deliver this Agreement, or any
other guaranty or agreement, or the release or reduction of liability of any
Guarantor or other guarantor, surety or obligor with respect to the Obligations
or any part thereof; or

(j) any other circumstance or any existence of or reliance on any representation
by any Lender that might otherwise constitute a defense available to, or a
discharge of, any Borrower or any other guarantor or surety other than the
defense of payment or performance of the Obligations.

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Obligations is rescinded or must
otherwise be returned by any Lender or any other Person upon the insolvency,
bankruptcy or reorganization of any Borrower or otherwise, all as though such
payment had not been made.

Section 4. Waivers and Acknowledgments. (a) Each Guarantor hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
notice of default, notice of acceleration, notice of intent to accelerate,
notice of dishonor, protest or dishonor, notice of the existence, creation,
increase, extension or renewal of any of the Obligations, and any and all other
notices and demands whatsoever with respect to any of the Obligations and this
Guaranty, and any requirement that the Administrative Agent or any Lender
protect, preserve, secure, perfect or insure any Lien or any property subject
thereto or exhaust any right or remedy or take any action against any Borrower,
any other Person, any Collateral or any other collateral, or any other guarantor
or surety or any other Person.

(b) Each Guarantor hereby unconditionally and irrevocably waives any right to
revoke this Guaranty and acknowledges that this Guaranty is continuing in nature
and applies to all Obligations, whether existing now or in the future.

(c) Each Guarantor hereby unconditionally and irrevocably waives (i) any
set-off, defense or counterclaim arising by reason of any claim or defense based
upon the exercise of any rights or remedies by any Lender that in any manner
impairs, reduces, limits, releases or otherwise adversely affects the
subrogation, reimbursement, exoneration, contribution or indemnification rights
of such Guarantor or other rights of such Guarantor to proceed against any of
the other Loan Parties, any other guarantor or surety or any other Person, or
any Collateral or other security and (ii) any defense or counterclaim based on
any right of set-off, recoupment or counterclaim against or in respect of the
obligations of such Guarantor hereunder, whether arising under any Loan
Document, any Law or otherwise.

(d) Each Guarantor acknowledges that the Administrative Agent may, without
notice to or demand upon such Guarantor and without affecting the liability of
such Guarantor under this Guaranty, foreclose under any Collateral Document by
nonjudicial sale, and each Guarantor hereby waives any defense to the recovery
by the Administrative Agent and the other Lenders against such Guarantor of any
deficiency after such nonjudicial sale and any defense or benefits that may be
afforded by applicable law.

 

4



--------------------------------------------------------------------------------

(e) Each Guarantor hereby unconditionally and irrevocably waives any duty on the
part of any Lender to disclose to such Guarantor any matter, fact or thing
relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any Borrower now or hereafter known by
such Lender.

(f) Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Loan
Documents and that the waivers set forth in Section 3 and this Section 4 are
knowingly made in contemplation of such benefits.

Section 5. Subrogation. Each Guarantor hereby unconditionally and irrevocably
agrees not to exercise any claim, right or remedy, direct or indirect, that it
may now have or hereafter acquire against any Borrower, any Affiliate of any
Borrower or any other insider guarantor or surety or any of their respective
assets or properties that arise from the existence, payment, performance or
enforcement of such Guarantor’s obligations under or in respect of this Guaranty
or any other Loan Document, including, without limitation, any right of
subrogation, reimbursement, exoneration, contribution or indemnification and any
right to enforce or to participate in any claim, right or remedy that any Lender
may now have or hereafter acquire against any Borrower, any Affiliate of any
Borrower or any Guarantor or any other insider guarantor or any Collateral,
whether or not such claim, right or remedy arises in equity or under contract,
statute, common law or otherwise, including, without limitation, the right to
take or receive from any Borrower, any Affiliate of any Borrower or any other
insider guarantor or surety, directly or indirectly, in cash or other property
or by set-off or in any other manner, payment or security on account of such
claim, remedy or right, unless and until all of the Obligations and all other
amounts payable under this Guaranty shall have been indefeasibly paid in full in
cash and the Commitments shall have expired or been terminated. If any amount
shall be paid to any Guarantor in violation of the immediately preceding
sentence at any time prior to the latest of (a) the indefeasible payment in full
in cash of the Obligations and all other amounts payable under this Guaranty,
and (b) the termination or expiration of the Commitments, such amount shall be
received and held in trust by such Guarantor for the benefit of the Lenders,
shall be segregated from other property and funds of such Guarantor and shall
forthwith be paid or delivered to the Administrative Agent in the same form as
so received (with any necessary endorsement or assignment) to be credited and
applied to the Obligations and all other amounts payable under this Guaranty,
whether matured or unmatured, in accordance with the terms of the Loan
Documents, or to be held as Collateral for any Obligations or other amounts
payable under this Guaranty thereafter arising.

Section 6. Taxes. Each Guarantor agrees that all payments to be made by it
hereunder shall be made without setoff, counterclaim or other defense and free
and clear of, and without deduction for, any taxes, levies, imposts, duties,
charges, fees, deductions, withholdings or restrictions or conditions of any
nature whatsoever now or hereafter imposed, levied, collected, withheld or
assessed by any country or by any political subdivision or taxing authority
thereof or therein, other than Excluded Taxes (“Taxes”). If any Taxes are
required to be withheld from any amounts payable to any Lender hereunder, the
amounts so payable to such Lender shall be increased to the extent necessary to
yield to such Lender (after payment of all Taxes) the amounts payable hereunder
in the full amounts so to be paid. Whenever any Tax is paid by any Guarantor, as
promptly as possible thereafter, such Guarantor shall furnish to the
Administrative Agent an official receipt showing payment thereof, together with
such additional documentary evidence as may be required from time to time by the
Administrative Agent.

 

5



--------------------------------------------------------------------------------

Section 7. Representations and Warranties. Each Guarantor hereby makes each
representation and warranty made in the Loan Documents by each Borrower with
respect to such Guarantor and such Guarantor hereby further represents and
warrants as follows:

(a) There are no conditions precedent to the effectiveness of this Guaranty that
have not been satisfied or waived; and

(b) Such Guarantor has, independently and without reliance upon any Lender and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Guaranty and each other Loan
Document to which it is or is to be a party, and such Guarantor has established
adequate means of obtaining from each Borrower on a continuing basis information
pertaining to, and is now and on a continuing basis will be completely familiar
with, the business, condition (financial or otherwise), operations, performance,
properties and prospects of such Borrower.

Section 8. Covenants. Each Guarantor covenants and agrees that, so long as any
of the Obligations shall remain unpaid and any Commitment shall be outstanding,
such Guarantor will perform and observe, and cause each of its Subsidiaries to
perform and observe, all of the terms, covenants and agreements set forth in the
Loan Documents on its or their part to be performed or observed or that any
Borrower has agreed to cause such Guarantor to perform or observe.

Section 9. Amendments, Etc. None of the terms or provisions of this Guaranty may
be waived, amended, supplemented or otherwise modified except by a written
instrument executed by all Guarantors and the Administrative Agent, provided
that any provision of this Guaranty may be waived by the Administrative Agent in
a letter or agreement executed by the Administrative Agent or by facsimile
transmission from the Administrative Agent.

Section 10. Notices, Etc. All notices and other communications provided for
hereunder shall be in writing and delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopier as
follows:

(a) if to Guarantors, addressed to Guarantors in care of the Borrowers at the
address for the Borrowers specified in Schedule 10.02 of the Credit Agreement;
and

(b) if to any Agent or any other Lender, at its address specified in Schedule
10.02 of the Credit Agreement.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Delivery by telecopier of an executed counterpart of a signature
page to any amendment or waiver of any provision of this Guaranty to be executed
and delivered hereunder shall be effective as delivery of an original executed
counterpart thereof. Any party hereto may change its address or telecopier
number for notices and other communications hereunder by notice to the other
parties hereto.

 

6



--------------------------------------------------------------------------------

Section 11. No Waiver; Remedies. Neither the Administrative Agent nor any other
Lender shall by any act (except by a written instrument pursuant to Section 9),
delay, indulgence, omission or otherwise be deemed to have waived any right or
remedy hereunder or to have acquiesced in any Default or Event of Default. No
failure to exercise, nor any delay in exercising, on the part of the
Administrative Agent or any other Lender, any right, power or privilege
hereunder shall operate as a waiver thereof. No single or partial exercise of
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. A
waiver by the Administrative Agent or any other Lender of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy which the Administrative Agent or such other Lender would otherwise have
on any future occasion. The rights and remedies herein provided are cumulative,
may be exercised singly or concurrently and are not exclusive of any other
rights or remedies provided by law.

Section 12. Set-Off. Upon the occurrence and during the continuance of any Event
of Default and subject to the limitations contained in Section 10.08 of the
Credit Agreement, each Guarantor hereby irrevocably authorizes the
Administrative Agent, at any time and from time to time while an Event of
Default shall have occurred and be continuing, without notice to such Guarantor
or any other Guarantor, any such notice hereby being expressly waived by
Guarantor, to set-off and appropriate and apply any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Administrative Agent to or for the credit or the account of such
Guarantor, or any part thereof in such amounts as the Administrative Agent may
elect, against and on account of the obligations and liabilities of such
Guarantor to the Administrative Agent hereunder and claims of every nature and
description of the Administrative Agent against such Guarantor, in any currency,
whether arising under this Guaranty, under the Credit Agreement, any other Loan
Document or otherwise, as the Administrative Agent may elect. The Administrative
Agent shall notify such Guarantor promptly of any such set-off and the
application made by the Administrative Agent of the proceeds thereof, provided
that the failure to give such notice shall not affect the validity of such
set-off and application. The rights of the Administrative Agent, under this
Section 12 are in addition to other rights and remedies (including, without
limitation, other rights of set-off) which the Administrative Agent, may have
under any Loan Document or other agreement, instrument or document, any
requirement of Law or otherwise.

Section 13. Expenses. (a) Each Guarantor shall upon demand pay to the
Administrative Agent the amount of any and all costs and expenses, including the
reasonable fees and expenses of counsel and of any experts, advisors, and
agents, that the Administrative Agent may incur in connection with (i) the
administration of this Guaranty, (ii) the exercise or enforcement of any of the
rights or remedies of the Administrative Agent, or (iii) the failure by any
Guarantor to perform or observe any of the provisions of this Guaranty.

 

7



--------------------------------------------------------------------------------

(b) EXCEPT FOR LIABILITY OR CLAIMS ARISING FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF LENDERS OR THEIR RESPECTIVE RELATED PARTIES, EACH GUARANTOR HEREBY
ALSO AGREES THAT NONE OF THE LENDERS OR ANY OF THEIR RESPECTIVE RELATED PARTIES
SHALL HAVE ANY LIABILITY (WHETHER DIRECT OR INDIRECT, IN CONTRACT, TORT OR
OTHERWISE) TO THE GUARANTORS OR ANY OF THEIR RESPECTIVE RELATED PARTIES, AND
GUARANTOR HEREBY AGREES NOT TO ASSERT ANY CLAIM AGAINST ANY LENDER OR ANY OF ITS
RELATED PARTIES ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL
OR PUNITIVE DAMAGES ARISING OUT OF OR OTHERWISE RELATING TO THIS GUARANTY OR ANY
OF THE OTHER LOAN DOCUMENTS, THE ACTUAL OR PROPOSED USE OF THE PROCEEDS OF THE
CREDIT EXTENSIONS, OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THE LOAN
DOCUMENTS.

(c) Without prejudice to the survival of any of the other agreements of
Guarantors under this Guaranty or any of the other Loan Documents, the
agreements and obligations of Guarantor contained in Section 2(a) (with respect
to enforcement expenses), the last sentence of Section 3, Section 6 and this
Section 13 shall survive the payment and performance in full of the Obligations
and all of the other amounts payable under this Guaranty.

Section 14. Continuing Guaranty; Assignments Under The Credit Agreement. This
Guaranty is a continuing guaranty and shall (a) remain in full force and effect
until the latest of (i) the indefeasible payment in full in cash of the
Obligations and all other amounts payable under this Guaranty, or (ii) the
termination of the Commitments, (b) be binding upon each Guarantor, its
successors and assigns and (c) inure to the benefit of and be enforceable by the
Lenders and their successors, transferees and assigns. Without limiting the
generality of clause (c) of the immediately preceding sentence, any Lender may
assign or otherwise transfer all or any portion of its rights and obligations
under the Credit Agreement (including, without limitation, all or any portion of
its Commitments, the Loans owing to it and the Note or Notes held by it) to any
other Person, and such other Person shall thereupon become vested with all the
benefits in respect thereof granted to such Lender herein or otherwise, in each
case as and to the extent provided in the Credit Agreement. No Guarantor shall
have any right to assign any of its rights or delegate any of its obligations
hereunder or any interest herein without the prior written consent of the
Administrative Agent.

Section 15. Execution in Counterparts. This Guaranty and each amendment, waiver
and consent with respect hereto may be executed in any number of counterparts
and by different parties thereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Guaranty by facsimile shall be effective as delivery of
an original executed counterpart of this Guaranty.

Section 16. Severability. Any provision of this Guaranty which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

8



--------------------------------------------------------------------------------

Section 17. Headings. The Article and Section headings used in this Guaranty are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.

Section 18. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc. (a) This
Guaranty shall be governed by, and construed and interpreted in accordance with,
the laws of the State of Ohio, without regard to the principles of conflicts of
laws thereof.

(b) Each Guarantor hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of any Ohio State court or
federal court of the United States of America sitting in the Northern District
of Ohio, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Guaranty or any of the other Loan Documents
to which it is or is to be a party, or for recognition or enforcement of any
judgment, and Guarantor hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in any such Ohio State court or, to the extent permitted by law, in such federal
court. Each Guarantor agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Guaranty or any other Loan Document shall affect any right that any party may
otherwise have to bring any action or proceeding relating to this Guaranty or
any other Loan Document in the courts of any jurisdiction.

(c) Each Guarantor irrevocably and unconditionally waives, to the fullest extent
it may legally and effectively do so, any objection that it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Guaranty or any of the other Loan Documents to which it is or
is to be a party in any Ohio State or federal court. Guarantor hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such suit, action or proceeding in any
such court.

(d) Each Guarantor agrees that service of process in any such action or
proceeding may be effected by mailing a copy thereof by registered or certified
mail (or any substantially similar form of mail), postage prepaid, to such
Guarantor at its address referred to in Section 10 or at such other address of
which the Administrative Agent shall have been notified pursuant thereto; and

(e) Each Guarantor agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction.

(f) EACH GUARANTOR (AND ADMINISTRATIVE AGENT AND EACH LENDER BY THEIR ACCEPTANCE
HEREOF) HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH GUARANTOR (A) CERTIFIES THAT NO
REPRESENTATIVE,

 

9



--------------------------------------------------------------------------------

AGENT OR ATTORNEY OF ANY LENDER HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH LENDER WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT THE LENDERS HAVE BEEN INDUCED TO ACCEPT THIS
GUARANTY AND ENTER INTO THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
WAIVERS AND CERTIFICATIONS IN THIS PARAGRAPH.

Section 19. INTEGRATION. THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT
OF THE GUARANTORS AND THE LENDERS WITH RESPECT TO THE SUBJECT MATTER HEREOF, AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO PROMISES, UNDERTAKINGS, REPRESENTATIONS
OR WARRANTIES BY THE ADMINISTRATIVE AGENT OR ANY OTHER LENDER RELATIVE TO THE
SUBJECT MATTER HEREOF NOT EXPRESSLY SET FORTH OR REFERRED TO HEREIN. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[the remainder of this page intentionally left blank]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

GUARANTORS: CHP WATERCREST AT BRYAN TX OWNER, LLC, a Delaware limited liability
company By:  

/s/ Joshua J. Taube

  Joshua J. Taube, Senior Vice President CHP ISLE AT WATERCREST-BRYAN TX OWNER,
LLC, a Delaware limited liability company By:  

/s/ Joshua J. Taube

  Joshua J. Taube, Senior Vice President

 

11